EXHIBIT 10.4


A. M. CASTLE & CO.
2017 MANAGEMENT INCENTIVE PLAN
AWARD AGREEMENT
(TRANCHE A)
This Award Agreement (this “Agreement”) has been entered into as of August 31,
2017 (the “Date of Grant”) by A. M. Castle & Co., a Maryland corporation (the
“Company”), and ___________________ (“Participant”) with reference to the
following facts:
A.    The Company has adopted a 2017 Management Incentive Plan (the “Plan”).
Capitalized terms used in this Agreement are intended to have the meanings given
to such terms in the Plan.
B.    The Plan provides for the making of Awards to key Service Providers of the
Company and requires the making of Tranche A Awards on the Effective Date.
C.    The Administrator, charged with the responsibility of administering the
Plan, has determined to make a Tranche A Award to Participant consisting of
Restricted Stock or Restricted Stock Units on the terms and conditions of this
Agreement and the Plan.
The Company and Participant hereby agree as follows:
(1)In consideration for Participant’s future services, the Company hereby issues
to Participant (a) that original principal amount of Plan Notes noted on the
signature page hereof (the “Restricted Notes”) and (b) that number of Shares
noted on the signature page hereof (such Shares, the “Restricted Shares”).
(2)    The Restricted Shares, the Restricted Notes, and any shares of Common
Stock issuable upon conversion of the Restricted Notes (collectively, the
“Restricted Securities”) shall be issued by the Company and accepted by
Participant as a Tranche A Award pursuant to and in accordance with the Plan.
(3)    The Restricted Securities will be subject to the restrictions set forth
in Section 8 of the Plan and the specific lapsing schedule set forth on
Exhibit A hereto. For purposes of applying such restrictions, the date of the
certificate representing the Restricted Securities shall be the date of this
Award Agreement. In addition, except as otherwise permitted under Section 7 of
this Agreement (concerning bona fide gifts to immediate family members or
trusts) or Section 16 of the Securities Exchange Act of 1934 (“1934 Act”)
(unless the same would not result in liability under said Section 16 or
Participant consents to such liability and consents to disgorge any profits
relating thereto to the Company), Participant may not sell the Restricted
Securities until at least six (6) months after acquiring the same.
(4)    The restrictions mentioned in the preceding Section and the other
provisions of this instrument shall relate to the Restricted Securities, and to
any other securities, property, and cash for which or into which the Restricted
Securities may from time to time hereafter be exchanged or converted as a result
of any one or more of any stock split, reverse stock split, stock dividend,
recapitalization, merger, consolidation, or other form of corporate
reorganization, as well as such


EX-

--------------------------------------------------------------------------------





securities or other property distributed in respect thereof as a result of any
one or more such occurrences.
(5)    Participant represents to the Company that, unless a registration
statement under the Securities Act of 1933 is in effect as to the Restricted
Securities, the Restricted Securities are being acquired for his or her private
personal investment for his or her own account with no intention of distributing
the Restricted Securities to others, and that Participant has no contract,
undertaking, agreement, or arrangement with any person to sell, transfer or
otherwise distribute to such persons or to have any such person sell, transfer,
or otherwise distribute for him or her any of the Restricted Securities or any
interest therein and Participant is presently not engaged, nor does he or she
plan to engage within the presently foreseeable future, in any discussion with
any person relative to such sale, transfer, or other distribution of any of the
Restricted Securities or any interest therein. Participant hereby indemnifies
the Company and holds it harmless from and against any and all damages suffered
and liabilities incurred by it (including costs of investigation and defense and
attorneys’ fees) arising out of his or her breach of the agreements or any
inaccuracy in the representations which Participant has made herein.
(6)    So long as the Restricted Securities are subject to restrictions imposed
under the Plan, (a) the certificates representing them, if any (together with
any property and/or securities issued or delivered in connection therewith
pursuant to Section 4 hereof, other than regular payments of cash interest or
regular cash dividends) shall be held in escrow in the custody of the Chairman
of the Board of the Company, or his or her successors in such office from time
to time; (b) the record address of the holder of record of such Restricted
Securities shall be c/o the Secretary of the Company at the Company’s principal
executive office; and (c) such Restricted Securities, if represented by any
certificates, may be legended to reference the restrictions applicable thereto.
The Restricted Securities (together with any property and/or securities issued
or delivered in connection therewith pursuant to Section 4 hereof) shall, at
Participant’s option, promptly be delivered or made available to Participant or
transferred to a securities account designated by Participant in writing (in
each case, with legends removed to the extent no longer applicable) upon (i)
removal or lapse of said restrictions and (ii) the payment of any applicable
withholding taxes. All cash interest and regular cash dividends on Restricted
Securities shall be deemed to vest on the same terms as the Restricted
Securities generating such interest or dividends, including, in the case of any
Restricted Securities the vesting of which is the subject of any written
employment agreement between the Company and Participant, the terms of such
vesting as set forth in such agreement.
(7)    Notwithstanding anything to the contrary in this Agreement, Participant
may transfer any or all of the Restricted Securities by bona fide gift to any of
the following:
(a)    one or more of Participant’s child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother‑in‑law, father‑in‑law,
son‑in‑law, daughter‑in‑law, brother‑in‑law, or sister‑in‑law, in all cases
including adoptive relationships (each of the persons described in this clause
(a) is referred to herein as a “Family Member”); and/or
(b)    one or more trusts for the benefit of Participant or one or more Family
Members;
provided, however, that (x) the transferred Restricted Securities shall continue
to be subject to all of the terms and conditions of the Plan and this Agreement
as if Participant continued to hold the


EX-2

--------------------------------------------------------------------------------





Restricted Securities, and (y) the transferee of the Restricted Securities
shall, in a duly executed document delivered to the Company and reasonably
satisfactory in form and substance to the Administrator, consent thereto and
agree to be bound by all of the terms and conditions of the Plan and this
Agreement as if such transferee were Participant. In determining whether any
person is or is not a Family Member for purposes of this Section 7, a legally
adopted child shall be deemed to be a child by blood.
(8)    No provision of this Agreement shall (a) confer upon Participant any
right to continue in the employ of the Company or any of its subsidiaries, (b)
affect the right, if any, of the Company and each of its subsidiaries to
terminate the employment of Participant subject to any applicable written
employment agreement, or (c) confer upon Participant any right to participate in
any employee welfare or benefit plan or other program of the Company or any of
its subsidiaries other than the Plan.
(9)    The holder of record of the Restricted Securities shall be entitled to
exercise all voting or consent rights with respect to the Restricted Securities
and to receive all regular payments of cash interest, all accruals of PIK
interest, and all cash dividends paid with respect to the Restricted Securities
shall be withheld by the Company and paid to Participant (net of applicable
withholdings) at such time, and to the same extent, that the underlying
Restricted Securities vest in accordance with Exhibit A hereto.
(10)    The provisions of this instrument shall be binding upon and inure to the
benefit of the Company and its successors (including, without limitation, as the
result of any transaction described in paragraph (4)), and to Participant and
his or her successors upon his or her death, subject to the provisions of the
Plan or any applicable written employment agreement between the Company and
Participant relating to the effect of a participant’s death.
(11)    This Agreement is subject to all of the terms and conditions of the
Plan, as the same shall be amended from time to time, but no such amendment
shall, without the holder of record’s consent, adversely affect such holder’s
rights hereunder or under any applicable written employment agreement between
Participant and the Company.
(12)    Participant is responsible for all applicable federal, state and local
income and employment taxes that the Company is required to withhold at any time
with respect to the Award to satisfy its statutory withholding requirements, in
accordance with Section 4(b)(viii) of the Plan.
(13)    To the extent applicable, it is intended that this Award and the Plan
not be subject to or otherwise comply with the provisions of Code Section 409A,
so that the income inclusion provisions of Code Section 409A(a)(1) do not apply.
This Award and the Plan shall be interpreted and administered in a manner
consistent with this intent.
(14)    This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Illinois (except to the extent
preempted by federal law).
(15)    The interpretation and construction by the Administrator (as it may be
amended from time to time), this Agreement, and such rules and regulations as
may be adopted by the Administrator for the purpose of administering the Plan,
shall be final and binding upon Participant (provided that no such Plan
amendment shall, without the consent of Participant, impair, infringe upon or
deprive


EX-3

--------------------------------------------------------------------------------





such Participant of any rights he may have hereunder or under any written
employment agreement with the Company).
[Signature page follows]




EX-4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this instrument has been executed by the Company and
Participant as of the date noted below.
Date:
 
 
 
 
 
Name of Participant:
 
 
 
 
 
Number of Restricted Shares:
 
 
 
 
 
Principal Amount of Restricted Notes:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A. M. CASTLE & CO.
 
PARTICIPANT:
 
 
 
 
 
 
By:
 
 
By:
 
 
 
 
Its:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[SIGNATURE PAGE TO AWARD AGREEMENT (TRANCHE A)]









EX-

--------------------------------------------------------------------------------






RESTRICTED SECURITIES LAPSING SCHEDULE
If Participant has a written employment agreement with the Company as of the
Date of Grant, then restrictions under this Agreement will lapse (a) at the
times, and in the amounts of such Restricted Securities, as may be specified in
such written employment agreement for any such lapsing, or the termination of
any such restrictions, or the vesting of any such Award, and (b) in any event,
with respect to all Restricted Securities, on the third (3rd) anniversary of the
Date of Grant, subject only to Participant’s having been continuously Employed
through such third (3rd) anniversary.
If Participant does not have a written employment agreement with the Company as
of the Date of Grant, then restrictions under this Agreement will lapse, with
respect to all Restricted Securities, on the third (3rd) anniversary of the Date
of Grant, subject only to Participant’s having been continuously Employed
through such third (3rd) anniversary.
Participant shall be conclusively deemed to have enjoyed continued “Employment”
on any particular date of determination if Participant was an employee of the
Company on the Date of Grant and has remained an employee of the Company on a
continuous basis from the Date of Grant through and including, and has not
delivered a notice of resignation prior to, any such date of determination or as
otherwise provided for in an employment agreement between the Company and such
Participant.


EX-